In re Carpenter, Joanna M.; Oakdale Healthcare Systems, LLC, et al.; Rapides Healthcare System, L.L.C. D/B/A/ Oak-dale Community Hospital; — Defendant(s); Applying For Writ of Certiorari and/or Review, Parish of Allen, 33rd Judicial District Court Div. B, No. 2008-059; to the Court of Appeal, Third Circuit,' No. 11-1197.
Writ granted. For the reasons expressed by the dissenting judges below, the court of appeal’s decision is reversed, and the district court’s judgment in favor of the defendants is reinstated.
JOHNSON, KNOLL and WEIMER, JJ., would deny.